UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 October26, 2011 Date of Report (Date of earliest event reported) COMMUNITY PARTNERS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-51889 20-3700861 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Ident. No.) 1250 Highway 35 South, Middletown, New Jersey (Address of principal executive offices) (Zip Code) (732) 706-9009 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4 (c)) Item1.01Entry into a Material Definitive Agreement. On October26, 2011, Community Partners Bancorp (the “Company”) entered into a letter agreement (the “Warrant Repurchase Agreement”) between the Company and the United States Department of the Treasury (“Treasury”).Pursuant to the Warrant Repurchase Agreement, the Company repurchased from Treasury a warrant to purchase 311,971.6 shares of the Company's common stock, no par value, at an exercise price of $4.328 per share (the “Warrant”), issued to Treasury on January30, 2009, in connection with the Company's participation in the TARP Capital Purchase Program.The Company paid an aggregate purchase price of $460,000 for the repurchase of the Warrant, which has been canceled.The above discussion is a summary only, and is qualified in all respects by the specific terms of the Warrant Repurchase Agreement, which is attached hereto as Exhibit 10.1. Item9.01Financial Statements and Exhibits. (d)Exhibits: Letter Agreement, dated October26, 2011, between Community Partners Bancorp and the United States Department of the Treasury, with respect to the repurchase of the Warrant. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY PARTNERS BANCORP Dated: November1, 2011 By: /s/A. Richard Abrahamian A. Richard Abrahamian Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Letter Agreement, dated October26, 2011, between Community Partners Bancorp and the United States Department of the Treasury, with respect to the repurchase of the Warrant.
